Title: Thomas Cooper to Thomas Jefferson, 11 April 1819
From: Cooper, Thomas
To: Jefferson, Thomas


          
            Dear Sir
            Sunday Ap. 11. 1819
          
          When you wrote to me concerning the advertisements and the Stoves, I was greatly oppressed with a cold and fever which prevented me from going about to look out for patterns. I put the advertisement three  times at a week’s interval in the Democratic Press, and in like manner in Poulson’s daily advertiser.
           A fortnight ago dating from yesterday, I was attacked with pleurisy which has confined me to my chamber from that day to this, and promises to keep me up stairs a week longer. But by dint of repeated bleedings, blisters, &c &c I may now be considered as convalescent. I shall attend to your directions respecting the Stoves and the Seal, whenever my health will permit me to leave the house.
          I sent yesterday for Mr Slack, & persuaded him to take his chance by commencing a Grammar School at Charlotte’s ville. But I consider him as well qualified as any fresh imported tutor you are likely to procure from Europe, for the higher Situation; and not the worse for having spent a year or two in this country. He promises to be at Charlotte’s ville on the first day of next May, & that he will without delay, write to you to that purpose. If you are determined to send to Europe, pray confine yourself to Oxford, to escape the dialect of the scotch & the brogue of the Irish. Nor is there equal classical taste elsewhere.
          Had the proposals of the Visitors of the University been immediate, they are so reasonable as to induce me to accept of them; but if I am to be bound for a twelve month without compensation, it paralyzes my engagements during the intermediate time. For instance, since I turned over this page, a Mr Webster has applied to me from a Company of Booksellers to edit a selection of common law reports from the mass of english common law reporters, rejecting cases not adapted to American courts, so as to reduce the Mass of Reporters to about a third of the present price. They require I shall furnish a volume every two months till compleated: I have requested time, that I may see how I can undertake this, consistently with my wish of going to your University. If I accept of it, I must give my name & relinquish the compensation of the  latter volumes to some one who will compleat it under my directions.
          I have another proposal to edit an agricultural dictionary in ten 8vo volumes at the same rate of publication, but on terms not so advantageous in point of profit. If I accept your offer, I must take the last in preference, because I can execute it within the limits of my time.
          However, the terms proposed to me from your Institution, are too liberal not to induce me to make efforts to accept of them; and I shall certainly endeavour to modify my engagements here so as not to interfere with my present intentions of meeting you a twelve month hence at Charlottes ville. But if I must remain here, whether for a longer or a shorter time, I must maintain myself here; and my future intentions must be modified by what necessity requires at present. If I hesitate therefore to accept Your proposals at once, the distant period of their the proposals forces uncertainty upon me.
          I will attend to all the other wants of your Institution, as soon as returning health, and a little leisure will permit me.
          
          
            Accept my respects, and my most kind and friendly wishes for all good to you.
            Thomas Cooper
          
        